Vanderburgh, J.
This case involves the construction of Laws 1870, ch. 57, entitled “ An act relating to parties to civil actions,” and provides for the joinder, as plaintiffs, of several parties, claiming under a common grantor, in actions to have the title of such grantor quieted as against parties claiming adversely to such title. We should not, perhaps, be adverse to giving this act the construction claimed for it by the plaintiffs, as being intended to provide a new and convenient remedy against such adverse claimants in actions brought in the form in which this action is brought, wherein the nature of such adverse claim is specifically set forth, in connection with the title of the plaintiff’s grantor, if such construction were permissible. But it is not. The act must be given a narrower construction, in conformity with the purpose and subject thereof as indicated by its title. So construed, it is simply a regulation or modification of a rule of practice already existing in equity, to enable a controversy involving questions common to several parties to be determined in one suit, in the nature of a “bill of peace.” The general object of bills of peace is to avoid a multiplicity of suits, and a large number of persons may be joined, where there is one general right to be established in favor *504of or against them; By this act, when two or more persons claim under the common grantor, any one may bring suit on behalf of himself and all others who may come in and become parties, etc. The complaint is not framed so as to bring the case within 1878 Gr. S. ch. 75, § 2, in relation to adverse claims, but the action is an equitable one, to quiet the title of plaintiffs by the judgment of the court removing the alleged cloud. But the complaint shows that the plaintiffs have title to the premises, and that the title claimed by the defendants is clearly shown by the records to be subordinate to that of plaintiffs, and invalid. An action to remove the cloud cast by defendants’ deeds, or, what is the same thing, to quiet the title, is unnecessary, for there is no such cloud as to call the power of the court into exercise. Story, Eq. Jur. § 700a. It is apparent, if the complaint is true, that the public records disclose that the plaintiffs’ title cannot be disturbed by the defendants.
Order reversed, and case remanded for further proceedings.